UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4018


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RETSYN DESHAWN OWENS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:13-cr-00291-1)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Acting Federal Public Defender, Jonathan D.
Byrne, Appellate Counsel, Lex A. Coleman, Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant.    R.
Booth Goodwin II, United States Attorney, Joshua C. Hanks,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Retsyn      Deshawn      Owens         appeals    the     district     court’s

judgment revoking his supervised release and sentencing him to

twenty-four       months’       imprisonment.                Owens        challenges     his

sentence, arguing that it is plainly unreasonable.                          We affirm.

            “A district court has broad discretion when imposing a

sentence    upon       revocation         of       supervised    release.”          United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                           Accordingly,

in examining a sentence imposed upon revocation of supervised

release,    we       “take[]    a     more         deferential       appellate     posture

concerning issues of fact and the exercise of discretion than

reasonableness        review        for    guidelines         sentences.”           United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks omitted).             We will affirm a revocation sentence

that   falls     within   the    statutory           maximum,    unless      we   find   the

sentence to be “plainly unreasonable.”                     United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).                       In reviewing a revocation

sentence,       we     first     consider            “whether       the     sentence      is

unreasonable,” following the same general principles we apply to

our review of original sentences.                    Id. at 438.          Only if we find

a sentence to be procedurally or substantively unreasonable will

we determine whether the sentence is “plainly” so.                          Id. at 439.

            A    revocation      sentence          is   procedurally        reasonable    if

the district court has considered both the applicable 18 U.S.C.

                                               2
§ 3553(a) (2012) factors and the policy statements contained in

Chapter Seven of the United States Sentencing Guidelines Manual.

Crudup, 461 F.3d at 439.                  The district court also must provide

an explanation of its chosen sentence, although this explanation

“need not be as detailed or specific” as is required for an

original sentence.            United States v. Thompson, 595 F.3d 544, 547

(4th   Cir.      2010).         A     revocation           sentence      is     substantively

reasonable      if     the    district      court         states    a    proper       basis    for

concluding       that     the       defendant        should     receive         the     sentence

imposed.    Crudup, 461 F.3d at 440.

            We        cannot     conclude           that    Owens’       twenty-four-month

sentence is unreasonable, much less plainly so.                               Our review of

the record reveals that the district court considered relevant

§ 3553(a) factors, including Owens’ history of recidivism, his

apparent lack of respect for the law, and the need to protect

the public and deter others from engaging in similar conduct.

Moreover,       the     court       did   not       err    by   ordering         that       Owens’

revocation sentence run consecutively to the 151-month sentence

imposed    on    his    new     criminal     conviction,           as    that    practice       is

sanctioned in the Guidelines.                       See U.S. Sentencing Guidelines

Manual § 7B1.3(f), p.s. (2013).

            Accordingly, we affirm the district court’s judgment.

We   dispense     with       oral    argument        because       the    facts       and    legal



                                                3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4